Title: From Benjamin Franklin to George Washington, 21 September 1777
From: Franklin, Benjamin
To: Washington, George


Sir
Passy near Paris Sept. 21. 1777.
Three Spanish Gentlemen, Natives of Peru, and Officers in the Army of that Country, [in the margin: here insert their Names] propose to pass into North America with a View of entring our Army, being ambitious of serving as Voluntiers under your Excellency, whose Reputation as a General stands high all over Europe. They are represented to me by Persons of Distinction, as Gentlemen of Character and Merit; as such I beg leave to recommend them to your Excellency’s Countenance and Protection; and I am persuaded that as Natives of the different Ends of our long extended Continent so rarely meet, the Hospitality of our Country will exert it self to make the Residence of these Strangers among us agreable to them. I have the Honour to be
Recommendation of 3 Spanish Gent
